On motion of Mr. Hume of the Complainants Counsel Ordered that Madam Sarah Rhett do attend here too morrow morning by Eight of the Clock, to give further Evidence in the said Case, and that the Defendants Counsel have notice thereof to be present if he thinks fitt.
J. Skene Register
At a Court of Chancery held at the Council Chamber the 13th of this Instant December in the first year of his Majestys Reign.
Present The Honourable Arthur Middleton Esq. President, Ralph Izard, William Bull, Charles Hart, Benjamin Schenckingh, Benjamin Déla Consillere, Esquires of His Majestys Council for Executing the office of Chancel-lour;  William Tunley Esq. Master in Chancery.
Upon reading and Considering of the report of the Master this day made to this Court pursuant to an order of November the 18th now last past, and other Papers Exhibited and read for the better Guidance of this Court, It is ordered that the same be referred till too morrow morning.
J. Skene Register